DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “the apertures” in line 1 and “the frame” in line 6.  There is insufficient antecedent basis for these limitations, as the claim does not explicitly recite a frame having apertures as part of the invention.  Rather, the preamble recites a braille pin unit for use in a braille cell comprising a frame.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson.  Johnson discloses in the Figures and specification a Braille cell comprising a frame 21 including an upper cover having a plurality of apertures 16 therein, a plurality of Braille pins 26, each Braille pin extending along a longitudinal axis and engaged with a corresponding aperture and movable between a raised and lowered position, an actuation assembly 44 configured to move each Braille pin between the raised and lowered positions, and a pin support assembly 18 including a plurality of support arms 20, where each support arm has a base end 22 connected to the frame and a pin end 24 connected to the pin as recited.  With respect to claims 2 and 3, Johnson shows in Figure 4 that the support arms are flexible and comprise curved portions.  With respect to claim 5, the base ends of the support arms terminate in a common base portion 38 as recited.  With respect to claim 9, Johnson further discloses in Figure 1 a base portion 14 configured for connection to the frame element 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Murphy (US 10,540,909).  Johnson discloses the claim limitations with the exception of the provision of an arrangement of at least two monolithic braille pin units whereby each unit comprises of eight braille pins arranged in a rectangular array of four rows and two columns, with eight supporting arms corresponding to the pins and having their base ends terminating at a common base portion in the manner recited.  This arrangement is known, as shown for example by Murphy at Fig. 11, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one element for another to achieve predictable results and for the purpose of allowing a cell unit of eight pins to be more easily controlled.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Chari.  Johnson discloses the claim limitations with the exception of the provision of a motor having a motor shaft configured to rotate about a motor axis, and a set of cams mounted on the shaft where each cam is engaged with a pin as recited.  This arrangement is known, as shown for example by Chari at Figs. 12A&B and at paragraph [0078], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one element for another to achieve predictable results.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 10-27 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 23, 2022